Case 2:18-cv-01510-RSM Document 117 Filed 04/15/20 Page 1 of 2

FILED

UNITED STATES COURT OF APPEALS APR 15 2020
MOLLY C. DWYER, CLERK
FOR THE NINTH CIRCUIT U.S. COURT OF APPEALS

 

ABDIKARIM KARRANI, No.  19-35739
Plaintiff-A ppellant, D.C. No. 2:18-cv-01510-RSM
Western District of Washington,
V. Seattle

JETBLUE AIRWAYS CORPORATION,
a Delaware corporation, ORDER

Defendant-Appellee.

 

 

Before: Peter L. Shaw, Appellate Commissioner.

Appellant filed a notice of intent to publicly file previously sealed
documents pursuant to Ninth Circuit Rule 27-13(f) (Docket Entry No. 22-1), and
submitted Volume V of the excerpts of record provisionally under seal (Docket
Entry No. 22-2). Appellee filed a motion (Docket Entry No. 26) to maintain under
seal a portion of Volume V of the excerpts of record, Exhibit A to the Declaration
of Spencer Elliott, at appellant’s excerpts of record pp. 748-774. Appellant has

opposed the motion to maintain this document under seal.

gml/Appellate Commissioner 19-35739
Case 2:18-cv-01510-RSM Document 117 Filed 04/15/20 Page 2 of 2

Subject to reconsideration by the panel assigned to decide the merits of the
appeal, appellee’s opposed motion (Docket Entry No. 26) to file and maintain
under seal appellant’s excerpts of record pp. 748-774 is granted.

The Clerk shall maintain under seal appellee’s motion to seal (Docket Entry
No. 26), shall publicly file the notice to unseal (Docket Entry No. 22-1), the
opening brief (Docket Entry No. 20), and Volumes I through IV of the excerpts of
record (Docket Entry No. 21), and shall file under seal Volume V of the excerpts
of record (Docket Entry No. 22-2).

Within 21 days after the date of this order, appellant shall submit for public
filing a redacted version of Volume V of the excerpts of record, omitting Exhibit A
to the Declaration of Spencer Elliott, at appellant’s excerpts of record pp. 748-774.
The public redacted volume of the excerpts of record should not be re-numbered,
and the existing excerpt citations in the brief should not be altered.

The existing briefing schedule shall continue in effect.

gml/Appellate Commissioner 2 19-35739
